Title: To Benjamin Franklin from Baron Otto von Blome, 30 April 1783
From: Blome, Baron Otto von
To: Franklin, Benjamin


à Paris ce 30 avril 1783
M. de Blome a L’honneur d’assurer Monsieur Francklin de son sincere attachement et de Lui faire savoir qu’Il aura soin de faire parvenir à M. le Baron de Rosencrone La Lettre qu’Il Lui a adressé pour ce Ministre.
Il fait en meme tems bien des remerciments à Monsieur Francklin de la Medaille qu’Il a eu la bonté de Lui envoyer, et qu’Il accepte avec autant de plaisir que de reconnoissance.
